Name: Commission Regulation (EEC) No 33/85 of 4 January 1985 altering the export refunds on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 4/ 18 Official Journal of the European Communities 5. 1 . 85 COMMISSION REGULATION (EEC) No 33/85 of 4 January 1985 altering the export refunds on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2260/84 (2), Having regard to Council Regulation No 142/67/EEC of 21 June 1967 on export refunds on colza, rape and sunflower seeds (3), as last amended by Regulation (EEC) No 2429/72 (4), and in particular the second sentence of Article 2 (3) thereof, Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (*), as last amended by Regula ­ tion (EEC) No 855/84 (6), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed Q, as last amended by Regulation (EEC) No 1474/84 (8), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the export refunds on oil seeds were fixed by Regulation (EEC) No 3701 /84 (9) ; Whereas, for the period 19 to 25 December 1984, for certain currencies :  for the current month, the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 differs by more than one point from the percen ­ tage adopted for the previous fixing,  for certain following months the difference referred to in Article 2 (2) of Regulation (EEC) No 1569/72 exceeds 0,5 % ; whereas this difference in the case of certain forward differential amounts differs by more than one point from the percen ­ tage adopted for the previous fixing ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3701 /84 to the information at present known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 In the case of colza and rape seed, the amounts of the refund referred to in Article 4 ( 1 ) of Regulation (EEC) No 651 /71 (10), fixed in the Annex to Regulation (EEC) No 3701 /84 are altered as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 5 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 January 1985 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30. 9 . 1966, p . 3025/66 . (2) 0 | No L 208, 3 . 8 . 1984, p . 1 . O OJ No 125, 26 . 6 . 1967, p . 2461 /67 . (4) OJ No L 264, 23 . 11 . 1972, p. 1 . O OJ No L 132, 21 . 5 . 1983 , p. 33 . (") OJ No L 90, 1 . 4. 1984, p. 1 . 0 OJ No L 167, 25 . 7 . 1972, p. 9 . (8) OJ No L 143, 30 . 5 . 1984, p. 4. O OJ No L 341 , 29 . 12. 1984, p. 37 . ( I0) OJ No L 75, 30 . 3 . 1971 , p. 16 . 5. 1 . 85 Official Journal of the European Communities No L 4/ 19 ANNEX to the Commission Regulation of 4 January 1985 altering the export refunds on colza and rape seed (amounts per 100 kilograms) I Currentmonth 1st month 2nd month 3rd month 4th month 5th month 1 . Gross refunds (ECU) 9,250 9,770 10,290 10,810 10,810 10,810 2. Final refunds l Seeds harvested and exported from : \l  Federal Republic of Germany (DM) 24,82 26,06 27,34 28,83 28,83 29,61  Netherlands (Fl) 27,97 29,37 30,76 32,43 32,43 33,22  BLEU (Bfrs/Lfrs) 429,31 453,44 477,58 500,12 500,12 488,22  France (FF) 53,90 57,47 60,43 62,87 62,87 62,88  Denmark (Dkr) 77,84 82,21 86,59 90,97 90,97 90,12  Ireland ( £ Irl) 6,939 7,329 7,712 8,029 8,029 7,493  United Kingdom ( £) 4,878 5,199 5,521 5,843 5,843 5,843  Italy (Lit) 13 246 13 986 14 424 14 873 14 873 13 939  Greece (Dr) 649,77 696,84 743,92 790,99 790,99 790,99